PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Frye, Clarence Edward
Application No. 16/011,186
Filed: June 18, 2018
For: COMPRESSION OF LIQUIDS BY MOLECULAR ENERGY FORCE FOR RELEASE AS HYDRO-POWER TO DO 
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under 37 CFR 1.102(c)(1), filed February 22, 2022, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

The petition is DISMISSED AS MOOT.

A review of the record shows the petitioner filed a petition under 37 CFR 1.102(c)(1) on July 24, 2018, and refiled the petition on February 22, 2022. Since the petition filed on July 24, 2018, was granted by the Office of Petition on October 15, 2018, the petition filed on February 22, 2022, is unnecessary.

Petitioner is advised that a Non-Final Office Action was mailed on May 6, 2022, that requires a reply.
    
Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.

    
/Ann Marie Ziegler/
Ann Marie Ziegler
Paralegal Specialist, Office of Petitions